UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 4, 2011 ZYTO CORP (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54170 (Commission File Number) 20-5534033 (IRS Employer Identification Number) 387 South 520 West, Suite 200 Lindon, UT84042 801-224-7199 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 8, 2011, ZYTO Corp. (the “Company”) issued a press release announcing that the Securities and Exchange Commission has completed its review of the Company’s Registration Statement on Form 10. A copy of this press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (D) Exhibits. Press release issued February 8, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. ZYTO Corp Date: February 8, 2011 By: /s/ Vaughn R Cook Name:Vaughn R Cook Title: Chief Executive Officer
